DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-30 are allowed.

Examiner’s Statement of Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 21: The primary reason for the allowance of claim 21 is the inclusion of the combination of limitations having  “…a light extracting layer arranged between the first electrode and the organic light emitting layer; wherein the light extracting layer is made from an undoped first carrier transporting material…” and “…wherein the first electrode is a cathode comprising ITO, and the electrode modifying layer is made from Al2O3 to decrease an interface barrier between the first electrode and the organic light emitting layer…”, whereas, when considered together with the remaining claim limitations,  is not found in the prior art references.

Claims 22-30 are allowed by virtue of each claim’s respective dependency upon an allowable base claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles N Ausar-El whose telephone number is (571)272-0501.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L. Parker can be reached on 3032974722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Charles N. Ausar-El/
Examiner
Art Unit 2819
5/30/2021



/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819